        Case 2:18-cv-00284-CMR Document 74-3 Filed 02/21/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS                          MDL NO. 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724

                                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

Ahold USA, Inc., et al. v. Actavis Holdco U.S.,         18-cv-02641
Inc., et al.

The Kroger Co, et al. v. Actavis Holdco U.S.,           18-cv-284
Inc., et al.



                                    [PROPOSED] ORDER


       AND NOW, this ____ day of _________________, 2019, upon consideration of

Defendants    Valeant   Pharmaceuticals    North     America   LLC,   Valeant   Pharmaceuticals

International, and Oceanside Pharmaceuticals, Inc.’s Motion to Dismiss Direct Purchasers’ First

Amended Complaint and Kroger Plaintiffs’ Amended Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), and any responses thereto, it is hereby ORDERED that the Motion is

GRANTED. The Direct Purchasers’ First Amended Complaint and Kroger Plaintiffs’ Amended

Complaint and all claims asserted are DISMISSED WITH PREJUDICE in their entirety as to

Defendants    Valeant   Pharmaceuticals    North     America   LLC,   Valeant   Pharmaceuticals

International, and Oceanside Pharmaceuticals, Inc.

                                                     BY THE COURT:



                                                     ____________________________
                                                     The Honorable Cynthia M. Rufe
